869 F.2d 1497
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Jon T. FRYE, et al., Petitioners-Appellants,v.COMMISSIONER, INTERNAL REVENUE SERVICE, Respondent-Appellee.
Nos. 87-7504, 87-7505.
United States Court of Appeals, Ninth Circuit.
March 1, 1989.
Before HUG, WILLIAM A. NORRIS, and DAVID R. THOMPSON, Circuit Judges.


1
ORDER*


2
The findings of the Tax Court are not clearly erroneous, and we affirm for the reasons set forth in that court's memorandum opinion.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3